Citation Nr: 1729636	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-15 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable evaluation of the right ring finger/mallet finger with degenerative joint disease of the fourth distal interphalangeal joint. 

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from June 1985 to June 1995.
This matter comes from a rating decision issued in October 2011, which, inter alia, continued a noncompensable rating, as to the Veteran's right ring finger.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2011 to assess the severity of his right ring finger.  An X-ray revealed degenerative joint disease of the 4th distal interphalangeal (DIP) joint with respect to his right hand, which has been rated under Diagnostic Code 5227 for finger deformity.  

Once VA undertakes the effort to provide an examination, it must provide an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the August 2011 VA examination report is inadequate because the examiner did not take into consideration the Veteran's flare-ups.  Notably, the Veteran indicated in his notice of disagreement (NOD) that that the previous examination was inadequate because it did not consider his disability at its worse.  He noted that the examination was given at 8:30 am in the morning before he began any activity.  He asserted that his pain developed in the afternoon, particularly after 8 to 10 hours of typing on a computer.  Given that the examiner did not address the Veteran's disability during his flare-ups, remand is warranted for an adequate examination that considers whether the Veteran has functional loss during flare-ups of his disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); and see Ardison v. Brown, 6 Vet. App 405, 408 (1994).  An examination should be given at an appropriate time, after the Veteran has had activity with the relevant finger, in order to accurately determine the nature of the Veteran's disability.  

Second, the Veteran has stated, and has presented statements from himself, his wife, and a co-worker, indicating that pain has spread throughout his entire hand.  Thus, a determination should be made as to whether or not other joints are affected by the Veteran's right ring finger degenerative condition.  The RO should also note that Diagnostic Code 5003 provides that where the limitation of motion of the specific joint involved is noncompensably disabling under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R §4.71a; Diagnostic Code 5003 (2016).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain all outstanding VA treatment records.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his right ring finger deformity.  After examining the Veteran and conducting X-RAYS and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint), the examiner should fully describe all symptomatology and functional deficits associated with this condition. 
      
The examiner is specifically asked to set forth:

a) ANY ADDITIONAL IMPAIRMENT ON USE OR IN CONNECTION WITH FLARE-UPS SHOULD BE DESCRIBED IN TERMS OF THE DEGREE OF ADDITIONAL RANGE OF MOTION LOSS.

b) the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.  
      
c) whether or not arthritis exists in his other right fingers or hand, and in the surrounding major joints, and whether they are caused or related to his service-connected disability or if the service-connected disability is aggravating the other joints.

The examiner should note in the examination report that the claims folder and the remand have been reviewed.  The examiner is to be provided access to the Veteran's electronic claims file.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  In its decision, the RO should SPECIFICALLY CONSIDER 38 C.F.R. § 4.71a, DC 5003.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38U.S.C.A. §§5109B, 7112 (West 2015).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38U.S.C.A. §7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38C.F.R. § 20.1100(b) (2016).




